Citation Nr: 9931862	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
pain, status post arthroscopic surgery and patellofemoral 
pain syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hyperkeratotic toenails.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
October 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1997, by the Winston-Salem, North Carolina Regional Office 
(RO), which denied the veteran's claims of entitlement to 
increased ratings for a right knee disorder, chronic 
lumbosacral strain, and bilateral hyperkeratotic toenails.  
The notice of disagreement with this determination was 
received in August 1997.  The statement of the case was 
issued in August 1997.  The substantive appeal was received 
in September 1997.  The appeal was received at the Board in 
November 1997.  

The veteran has been represented throughout his appeal by 
Richard A. LaPointe, Attorney at Law.  


FINDINGS OF FACT

1.  All relevant facts necessary for an equitable disposition 
of the veteran's claim, for an increased rating for bilateral 
hyperkeratotic toenails, have been obtained by the RO.  

2.  The veteran's bilateral hyperkeratotic toenails are 
currently manifested by complaints of fungal infections of 
the toes and by objective observations of deformed, 
thickened, and discolored toenails of all toes on both feet; 
but no ulcerations, exudation, or evidence of scratching.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hyperkeratotic toenails have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented claims 
which are plausible.  A claim that a service-connected 
condition has become more severe is well-grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1991); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed with respect to the claim concerning the veteran's 
toenails.  Therefore, no further assistance to the veteran in 
that regard is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The records reflect that the veteran 
entered active duty in April 1977.  The service medical 
records indicate that the veteran was seen in August 1984 for 
complaints of ingrown toenails on the 2nd and 4th digits of 
the left foot; the nails were black and painful with 
palpation.  The assessment was ingrown toenails; the nails 
were removed and dressing was applied and changed on a daily 
basis.  In February 1985, the veteran was seen for complaints 
of ingrown toenail on the 1st digit of the right foot.  In 
August 1986, the veteran was diagnosed with onychomycosis; he 
underwent the removal of the nails on the 1st and 2nd digits, 
and he was treated with Lidocaine.  The separation 
examination, conducted in October 1991, revealed a reported 
history of ingrown toenail problems with the removal of 
toenails 3 to 4 times.  

On the occasion of his initial VA examination in September 
1992, the veteran complained of pain in both feet off and on 
for the past 10 years that he associated with abnormal nail 
growths, primarily on the great toes.  The veteran indicated 
that the toenails were removed on 2 to 3 occasions; he stated 
that the pain was aggravated by wearing of shoes or boots and 
prolonged standing.  On examination, there was no swelling of 
the feet; no tenderness was noted.  The nails on almost all 
ten toes were hyperkeratotic and the great toenails were 
tender to palpation.  The pertinent diagnosis was 
hyperkeratotic painful great toenails and the rest of the 
toenails were hyperkeratotic and nonpainful.  

Received in December 1996 were VA outpatient treatment 
reports dated from November 1991 to November 1996.  These 
show that the veteran received clinical attention for several 
disabilities, including problems involving his feet.  The 
records reflect that the veteran was seen in July 1992 for 
complaints of ingrown toenails on both feet, right worse than 
left; he also complained of pain on ambulation.  Examination 
revealed no drainage or erythema.  The diagnosis was ingrown 
toenails, mild.  The veteran was seen in August 1996 with 
severe hyperkeratosis of the toenails, secondary to 
longstanding onychomycosis.  

The veteran was afforded a VA compensation examination in 
April 1997, at which time he indicated that he continues to 
have problems with fungal infections of the toes of both 
feet; he stated that he self treats them by trimming the toes 
back.  Examination revealed deformed, thickened, discolored 
toenails of all toes, both feet.  Gait and posture were 
reported to be normal.  Function was also reported to be 
normal.  The pertinent diagnosis was onychomycosis of the 
toenails of all toes on both feet.  

B.  Legal analysis.

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  38 U.S.C.A. § 1155.  They are primarily 
established by comparing objective examination findings with 
the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 38 
C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 
(1994).  

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

The veteran's bilateral hyperkeratotic toenails have been 
rated by analogy to eczema which is rated as 50 percent 
disabling when there is ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or when 
the condition is exceptionally repugnant.  It is rated 30 
percent disabling when there is constant exudation or 
itching, extensive lesions or marked disfigurement.  It is 
rated 10 percent disabling when there is exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  It is rated zero percent disabling with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7813.  

In consideration of the foregoing, the Board finds that the 
medical evidence does not support a compensable rating for 
the veteran's bilateral hyperkeratotic toenails.  To the 
contrary, the medical evidence clearly shows that the 
veteran's service-connected disorder is primarily manifested 
by deformed, thickened, and discoloration of the toenails on 
both feet.  Further, the Board notes that the feet may be 
characterized generally as a nonexposed surface.  As noted, 
the relevant rating criteria provide a noncompensable 
evaluation where the skin disorder is slight in degree and 
characterized by symptomatology analogous to slight 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  The Board finds that the symptomatology set 
forth in the current record more nearly approximates this 
criteria for a noncompensable rating.  Accordingly, an 
increased rating for the veteran's disability is not 
warranted under Diagnostic Code 7806.  

The RO considered the assignment of an extraschedular 
evaluation, and provided the veteran notice of the 
consideration.  Thus, in reaching this decision, the Board 
has also considered a higher evaluation on an extraschedular 
basis, but finds that an increase on such a basis is not 
warranted.  To accord justice to the exceptional case where 
the schedular evaluation is found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be granted.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Notably, there has been no assertion or showing that the 
veteran's toenail disorder has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Consequently, in the absence of an exceptional 
or unusual disability picture, the Board concludes that the 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321 (b)(1) is not appropriate.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation as the symptoms from his toenail disorder do not 
more nearly approximate the criteria warranting a 10 percent 
rating.  A compensable evaluation is therefore not warranted.  


ORDER

A compensable evaluation for bilateral hyperkeratotic 
toenails is denied.  


REMAND

Regarding the veteran's right knee and low back, review of 
the claims folder reveals that the RO has evaluated the 
veteran's service-connected right knee disability as 10 
percent disabling under the diagnostic code which rates 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1999).  According to this 
diagnostic code, evidence of symptomatic removal of the 
semilunar cartilage warrants the assignment of a 10 percent 
disability evaluation, but no more.  Id.  Importantly, 
however, the veteran's service-connected right knee disorder 
may also be evaluated based upon limitation of motion of this 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(1999).  Given that, consideration must be given to whether 
the veteran experiences any functional loss as a result of 
his right knee disability.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  See also VAOPGCPREC 9-98 (Aug. 14, 1998) 
(because limitation of motion is a relevant consideration 
under Diagnostic Code 5259, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered).  

In addition, the Board observes that the most recent VA 
examination in April 1997 reported x-ray findings of 
degenerative joint disease of the right knee.  In this 
regard, we note that a recent General Counsel opinion 
indicates that 38 C.F.R. § 4.71a authorizes the possibility 
of multiple ratings under DC 5003 (and therefore DC 5010) and 
DC 5257, in situations where the claimant has arthritis and 
instability of the knee, when the arthritis produces 
limitation of motion in addition to the instability 
contemplated by DC 5257.  VAOPGCPREC 23-97.  Essentially, if 
the veteran is rated under Diagnostic Code 5257 and there is 
x-ray evidence of arthritis and limitation of motion severe 
enough to warrant a zero percent rating under Diagnostic 
Codes 5260 or 5261, a separate rating is available under 
Diagnostic Code 5003 or 5010.  VAOPGCPREC 9-98.  If the 
results of VA examination indicate the presence of both knee 
instability and arthritis, as well as functional loss due to 
pain, the RO should consider applying the rating guidance 
provided by the applicable case law and these General Counsel 
opinions to the veteran's case.  

The veteran's lumbosacral strain is evaluated under the 
provisions of 38 C.F.R. § 4.71a; Diagnostic Code 5295 (1999).  
Under that diagnostic code, the veteran would be entitled to 
an increased rating if the disability were manifested by 
muscle spasm and unilateral loss of spinal motion in a 
standing position.  The current record contains no findings 
as to whether the veteran has muscle spasm.  On the most 
recent VA examination the ranges of motion for the 
lumbosacral spine were reported in degrees, but no opinion 
was expressed as to whether these findings represented 
limitation of lateral spinal motion.  The Board must make 
specific findings as to whether the veteran has muscle spasm 
and whether the reported ranges of motion show limitation.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Board 
is not free to substitute its own medical opinion in order to 
answer these questions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Moreover, since the veteran's back disability also 
effects joints, the holdings set forth in DeLuca, supra 
regarding impairment during flare-ups and when used 
repeatedly over a period of time should be considered. 

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under the provisions 
of 38 U.S.C.A. § 5107(a), the case is hereby REMANDED to the 
RO for the following actions: 

1.  The RO should request that the veteran identify 
all sources of medical treatment received for his 
right knee and back disorders since 1997, and that 
he furnish signed authorizations for release to the 
VA of private medical records in connection with 
each non-VA medical source he identifies.  Copies 
of the medical records from all sources he 
identifies, and not currently of record, should 
then be requested and associated with the claims 
folder.  The RO should particularly obtain all 
records of inpatient or outpatient treatment 
provided to the veteran at VA medical facilities.  
All of these records are to be associated with the 
claims folder.  

2.  The veteran should then be scheduled for an 
examination to evaluate the nature and extent of 
his low back and right knee disabilities.  All 
indicated tests, and any consultations deemed 
necessary, should be accomplished.  In addition, 
all examination reports should fully set forth the 
current complaints, pertinent clinical findings, 
and diagnoses affecting the low back and right 
knee.  Moreover, the extent of any functional loss 
in the low back and right knee due to weakened 
movement, excess fatigability, incoordination, or 
pain on use should be noted.  The examiner should 
also state whether any pain claimed by the veteran 
is supported by adequate pathology and is evidenced 
by his visible behavior.  Any additional impairment 
on use should be described in terms of the degree 
of additional range-of-motion loss, as per the 
DeLuca precedent, supra, and specific findings 
should be made regarding range of motion of the 
lumbar spine and right knee, to include the extent 
to which that motion deviates from normal.  The 
level of pain on motion should also be described.  
Furthermore, the examiner should render an opinion 
as to whether any arthritis effecting the veteran's 
right knee or lumbosacral spine is present, and if 
so, whether it is at least as likely as not related 
that this is secondary to the veteran's service 
connected disabilities.  If any such arthritis is 
not considered to be so related, the examiner, to 
the extent possible, should set forth which present 
impairment is attributed to the arthritis, and 
which may be due solely to the veteran's service 
connected disabilities.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  Before evaluating the veteran, the 
examiner should review the claims folder, and a 
notation to the effect that this review of the 
record was accomplished should be included as part 
of any examination report.

3.  Thereafter, the RO should enter its 
determination regarding the veteran's claims for an 
increased rating for his low back and right knee 
disabilities.  If the decision results in an 
increased rating, the veteran should be asked 
whether that satisfies his appeal.  If he replies 
in the negative, or not at all, or if it is 
determined that no increased rating is warranted, 
he and his accredited representative should be 
furnished a supplemental statement of the case 
concerning all evidence added to the record since 
the last supplemental statement of the case, and 
which includes and addresses the provisions of 
38 C.F.R. §§ 4.40, 4.45, as well as applicable case 
law and VA General Counsel Precedent Opinions.  The 
veteran and his representative should then be given 
an opportunity to respond, and the case returned to 
the Board for further appellate consideration, if 
otherwise in order.

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals








